DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-11, drawn to a modular transcription system comprising: (a) one or more engineered proteins selected from the group consisting of: (i) an engineered protein that activates gene expression, the engineered protein comprising a DNA binding domain and a transcription activator domain; (ii) an engineered protein that inhibits gene expression, the engineered protein comprising a DNA binding domain and a transcription inhibitor domain; (iii) a combination of two engineered proteins comprising a first engineered protein comprising a DNA binding domain fused to a dimerization domain, and a second engineered protein comprising a transcription regulator domain fused to a dimerization domain, wherein the dimerization domains of the two engineered proteins dimerize in the presence of a ligand to which the dimerization domains of the two engineered proteins bind; and (b) one or more engineered expression vectors, the vectors comprising a minimal promoter and one or more DNA binding sites for the DNA binding domains of the engineered proteins of (i), (ii), and/or (iii), and optionally a gene of interest that is expressed from the minimal promoter.

Invention 2	Claim 12, drawn to an exogenous extracellular sensor system comprising: (i) a first exogenous extracellular sensor comprising: (a) a ligand binding domain, (b) a transmembrane domain, (c) a protease cleavage site, and (d) an engineered protein domain comprising a DNA binding domain and a transcription activator domain; (ii) a second exogenous extracellular sensor comprising (a) a ligand binding domain, (b) a transmembrane domain, and (c) a protease domain, and optionally (iii) an engineered expression vector comprising a minimal promoter and one or more DNA binding sites for the DNA binding domains of the first exogenous extracellular sensor, and optionally a gene of interest that is expressed from the minimal promoter; wherein: the ligand binding domain of the first exogenous extracellular sensor and the ligand binding domain of the second exogenous extracellular sensor bind to the same ligand to form a tertiary complex; the protease domain of the second exogenous extracellular sensor cleaves the protease cleavage site of the first exogenous extracellular sensor to release the engineered protein domain comprising the DNA binding domain and transcription activator domain; and the DNA binding domain of the engineered protein domain binds to the one or more DNA binding sites of the engineered expression vector and increases expression from the minimal promoter of the engineered expression vector.

The inventions listed as Inventions 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Li et al. ("Activation domains for controlling plant gene expression using designed transcription factors". Plat Biotechnol J., 2013; 11(6), pp. 671-680; IDS filed 09/20/2019) teach a transcription system comprising engineered protein that activates gene expression, the engineered protein comprising a DNA binding domain and a transcription activator domain (VP16) comprising zinc fingers, and expression vector comprising a minimal promoter and DNA binding site (ZFP site) for the DNA binding domain of the engineered protein.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.



Species Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each of Herpes simplex virus protein 16 (VP16), a synthetic tetramer of VP16 (VP64), nuclear factor (NF) kappa-B (p65), heat shock transcription factor 1 (HSF1), and replication and transcription activator (RTA) of the gamma-herpesvirus family
 
If any of the inventions is elected, applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652